Order filed December 19, 2019




                                      In The

                    Fourteenth Court of Appeals
                                  ____________

                              NO. 14-18-00333-CV
                                  ____________

                  BILLY JEROME ABBOTT, JR., Appellant

                                        V.

              HEARTHWOOD I ASSOCIATION INC., Appellee


             On Appeal from the County Civil Court at Law No. 4
                           Harris County, Texas
                      Trial Court Cause No. 1090533

                                   ORDER

      The clerk’s record was filed May 7, 2018. Our review has determined that a
relevant item has been omitted from the clerk’s record. See Tex. R. App. P. 34.5(c).
The record does not contain appellee’s counterclaim filed July 28, 2015.

      The Harris County Clerk is directed to file a supplemental clerk’s record on
or before January 2, 2020, containing appellee’s counterclaim filed July 28, 2015.
       If the omitted item is not part of the case file, the county clerk is directed to
file a supplemental clerk’s record containing a certified statement that the omitted
item is not a part of the case file.



                                   PER CURIAM



Panel consists of Justices Wise, Zimmerer, and Spain.